DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on January 15, 2021.  Claims 1 – 14 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 15, 2021 has been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Sweden on January 15, 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 4 – 5, 9 – 11 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Korean Patent No. KR 2019/0119502 A to KIM JUN SOO et al.  (herein after "Jun") in view of U.S. Patent Application Publication No. US 2020/0247415 A1 to TSUJI et al. (herein after "Tsuji").
As to Claim 1,
Jun teaches a conditional lane change vehicle control system disclosing a method in a control unit for automatically controlling a lane change assist function in a vehicle (see Figs. 1, 3 - 4, ¶0004 - ¶0009, ¶0034, ¶0038 - ¶0039, and ¶0071 - ¶0082.  In particular, see Fig. 1.  

    PNG
    media_image1.png
    324
    681
    media_image1.png
    Greyscale

See ¶0005), the method comprising: 
evaluating, in the control unit, a plurality of conditions indicating that a lane change assist function may be activated at a current position of the vehicle (see Figs. 1, 3 - 4, ¶0004 - ¶0009, ¶0034, ¶0038 - ¶0039,  ¶0061 - ¶0062, and ¶0071 - ¶0082.  In particular, see ¶0005), wherein the plurality of conditions comprises conditions selected from the following groups: 
sensor based conditions, which are conditions based on sensor data received in the control unit in a first digital signal from one or more sensors of the vehicle and being related to the current position of the vehicle (see Figs. 1, 3 - 4, ¶0004 - ¶0009, ¶0034, ¶0038 - ¶0039, ¶0051, ¶0063, and ¶0071 - ¶0082.  In particular, see Fig. 3.    

    PNG
    media_image2.png
    714
    660
    media_image2.png
    Greyscale

See ¶0009,  ¶0051, and ¶0073), 
map based conditions, which are conditions based on digital map data received in the control unit in a third digital signal from memory and being related to the current position of the vehicle (see Figs. 1, 3 - 4, ¶0004 - ¶0009, and ¶0071 - ¶0082.  In particular, see Fig. 3.  See ¶0009); and 
providing, in the control unit, a fourth digital signal enabling activation of the lane change assist function in the vehicle at the current position of the vehicle if conditions from at least two different groups of conditions are evaluated as met  (See Figs. 1, 3 - 4, ¶0004 - ¶0009, ¶0034, ¶0038 - ¶0039, and ¶0071 - ¶0082.  In particular, see ¶0005 and ¶0075, Jun discloses where when sensor based conditions and map based conditions are favorable for execution of a lane change, then the conditional lane change vehicle control system executes vehicle instructions performing the lane change).
However, Jun does not teach, or suggest a method in a control unit for automatically controlling a lane change assist function in a vehicle, where the method comprises historical based conditions, which are conditions based on historical data received in the control unit in a second digital signal from memory and being related to the current position of the vehicle.
Tsuji’s work presents a lane change control system wherein a lane change difficulty degree is determined, and based upon that lane change difficulty degree selects a lane change mode to which the vehicle then performs the lane change according to the selected lane change mode.
Tsuji further discloses a lane change control method, comprising historical based conditions, which are conditions based on historical data received in the control unit in a second digital signal from memory and being related to the current position of the vehicle.  (See Figs. 1 – 3, ¶0030 - ¶0031, and ¶0079.  In particular, see Fig. 3 ~ process method steps S305 - S310.  

    PNG
    media_image3.png
    815
    529
    media_image3.png
    Greyscale

See ¶0031 and ¶0079, Tsuji teaches wherein each ECU may include a plurality of processors, memories, and interfaces and thus ECU 20 which teaches a memory 20b, also discloses that memory 20b may comprise a second digital signal memory.  See ¶0010 of Tsuji.  Tsuji further discloses ECU 20 (facilitates the lane change assist function based upon the degree of difficulty in executing the lane change operation in the current travel environment (conditions)(where conditions may be based upon past travel history and / or past lane change history) as inputted as digital signal data from application-specific integrated circuit (ASIC), and then select one change mode among the plurality of change modes based on this degree of difficulty).

Jun is analogous art to the claimed invention as it relates to a lane change control system in that it provides lane change activation based upon a plurality of conditions. Tsuji is analogous art to the claimed invention as it relates to a lane change control system in that it provides lane change activation based upon past travel history and / or past lane change history.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Jun’s conditional lane change vehicle control system with the lane change historian, as taught by Tsuji, to calibrate the lane change difficulty degree, thereby enabling benefits, including but not limited to: improving safety when performing lane changes.
As to Claim 2,
Modified Jun substantially discloses the method of claim 1, further comprising: 
providing, in the control unit, a fifth digital signal enabling activation of the lane change assist function in the vehicle at the current position of the vehicle if at least two conditions from the group of sensor based conditions are evaluated as met (see Figs. 1, 3 - 4, ¶0004 - ¶0009, ¶0034, ¶0038 - ¶0039, ¶0063, and ¶0071 - ¶0082), 
wherein the at least two conditions are based on mutually different algorithms.  (See ¶0051, Jun teaches a conditional lane change vehicle control system disclosing the processing of two (2) sensor based conditions, such as 1) sensing the absence of a pedestrian and 2) detecting the number of driving lanes; such that the skilled artisan will readily recognize that each of these two (2) sensed conditions would require two (2) distinct algorithms).
As to Claim 4,
Modified Jun substantially discloses the method of claim 1, wherein the plurality of conditions are one or more of: 
the digital map data received in the control unit in the third digital signal from memory indicate that that the current position of the vehicle corresponds to a road type on which the lane change assist function may be activated (see ¶0051, Jun teaches sensing module 200 comprising processor 140 and discloses where processor 140 determines the type of road), 
the sensor data received in the control unit in the first digital signal from the one or more sensors indicate detection of two lanes in a direction the vehicle is travelling (see ¶0051, Jun teaches sensing module 200 comprising processor 140 and discloses where processor 140 determines a two-lane road (such as a highway or expressway) in which the vehicle is traveling) and 
a non-traversable separator to oncoming traffic in relation to the current position of the vehicle (see ¶0051, Jun teaches sensing module 200 comprising processor 140 and discloses where processor 140 determines roadways in which the vehicle is traveling where these roadways are separated by medians), and 
the sensor data received in the control unit in the first digital signal from the one or more sensors indicate detection of a road sign in relation to the current position of the vehicle (see ¶0051, Jun teaches sensing module 200 comprising processor 140 and discloses where processor 140 determines performs vehicle based road sign recognition), 
which road sign indicates a road type on which the lane change assist function may be activated (See Figs. 1, 3 - 4, ¶0013 and ¶0051 - ¶0052).
However, Jun does not teach, or suggest a method in a control unit for automatically controlling a lane change assist function in a vehicle, where the method comprises historical based conditions, which are conditions based on historical data received in the control unit in a second digital signal from memory and being related to the current position of the vehicle.    
On the contrary, Tsuji discloses a lane change control system where based upon
the historical data received in the control unit in the second digital signal from memory indicate that the lane change assist function may be activated at the current position of the vehicle (see Figs. 1 – 3, ¶0030 - ¶0031, and ¶0079.  In particular, see Fig. 3 ~ process method steps S305 - S310.  See ¶0031 and ¶0079), 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Jun’s conditional lane change vehicle control system with the lane change historian, as taught by Tsuji, to calibrate the lane change difficulty degree, thereby enabling benefits, including but not limited to: improving safety when performing lane changes.
As to Claim 5,
Modified Jun substantially discloses the method of claim 1, wherein the one or more sensors are one or more cameras, ultrasonic sensors, LIDAR sensors or radar sensors.  (See ¶0009,  ¶0051, and ¶0073).
As to Claim 9,
While Jun teaches a conditional lane change vehicle control system disclosing a control unit comprising a processor (see ¶0091of Jun), Tsuji provides more clarification regarding a non-transitory computer-readable storage medium storing one or more instructions configured to be executed by at least one processor of a control unit (see ¶0112 of Tsuji), the one or more instructions for causing the control unit to perform a method in the control unit for automatically controlling a lane change assist function in a vehicle (see Figs. 1, 3 - 4, ¶0004 - ¶0009, ¶0034, ¶0038 - ¶0039, and ¶0071 - ¶0082.  In particular, see Fig. 1.  See ¶0005), the method comprising: 
evaluating, in the control unit, a plurality of conditions indicating that a lane change assist function may be activated at a current position of the vehicle (see Figs. 1, 3 - 4, ¶0004 - ¶0009, ¶0034, ¶0038 - ¶0039,  ¶0061 - ¶0062, and ¶0071 - ¶0082.  In particular, see ¶0005), wherein the plurality of conditions comprises conditions selected from the following groups: 
sensor based conditions, which are conditions based on sensor data received in the control unit in a first digital signal from one or more sensors of the vehicle and being related to the current position of the vehicle (see Figs. 1, 3 - 4, ¶0004 - ¶0009, ¶0034, ¶0038 - ¶0039, ¶0051, ¶0063, and ¶0071 - ¶0082.  In particular, see Fig. 3.  See ¶0009,  ¶0051, and ¶0073), 
map based conditions, which are conditions based on digital map data received in the control unit in a third digital signal from memory and being related to the current position of the vehicle (see Figs. 1, 3 - 4, ¶0004 - ¶0009, and ¶0071 - ¶0082.  In particular, see Fig. 3.  See ¶0009); and 
providing, in the control unit, a fourth digital signal enabling activation of the lane change assist function in the vehicle at the current position of the vehicle if conditions from at least two different groups of conditions are evaluated as met  (See Figs. 1, 3 - 4, ¶0004 - ¶0009, ¶0034, ¶0038 - ¶0039, and ¶0071 - ¶0082.  In particular, see ¶0005 and ¶0075, Jun discloses where when sensor based conditions and map based conditions are favorable for execution of a lane change, then the conditional lane change vehicle control system executes vehicle instructions performing the lane change).
However, Jun does not teach, or suggest a method in a control unit for automatically controlling a lane change assist function in a vehicle, where the method comprises historical based conditions, which are conditions based on historical data received in the control unit in a second digital signal from memory and being related to the current position of the vehicle.    
On the other hand, Tsuji discloses a lane change control system where based upon historical based conditions, which are conditions based on historical data received in the control unit in a second digital signal from memory and being related to the current position of the vehicle (See Figs. 1 – 3, ¶0030 - ¶0031, and ¶0079.  In particular, see Fig. 3 ~ process method steps S305 - S310.  See ¶0031 and ¶0079, Tsuji teaches wherein each ECU may include a plurality of processors, memories, and interfaces and thus ECU 20 which teaches a memory 20b, also discloses that memory 20b may comprise a second digital signal memory.  See ¶0010 of Tsuji.  Tsuji further discloses ECU 20 (facilitates the lane change assist function based upon the degree of difficulty in executing the lane change operation in the current travel environment (conditions)(where conditions may be based upon past travel history and / or past lane change history) as inputted as digital signal data from application-specific integrated circuit (ASIC), and then select one change mode among the plurality of change modes based on this degree of difficulty).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Jun’s conditional lane change vehicle control system with the lane change historian, as taught by Tsuji, to calibrate the lane change difficulty degree, thereby enabling benefits, including but not limited to: improving safety when performing lane changes.
As to Claim 10,
Jun teaches a conditional lane change vehicle control system disclosing a control unit for automatically controlling a lane change assist function in a vehicle at a current position of the vehicle (see Figs. 1, 3 - 4, ¶0004 - ¶0009, ¶0034, ¶0038 - ¶0039, and ¶0071 - ¶0082.  In particular, see Fig. 1.  See ¶0005), the control unit comprising: 
at least one processor (see Figs. 1, 3 - 4, ¶0091);
at least one memory (see Figs. 1, 3 - 4, ¶0043, and ¶0090 - ¶0091); 
wherein the at least one processor is configured to execute instructions stored in the memory causing the control unit to perform a method (see Figs. 1, 3 - 4, ¶0043, and ¶0090 - ¶0091) comprising: 
evaluating, in the control unit, a plurality of conditions indicating that a lane change assist function may be activated at a current position of the vehicle (see Figs. 1, 3 - 4, ¶0004 - ¶0009, ¶0034, ¶0038 - ¶0039,  ¶0061 - ¶0062, and ¶0071 - ¶0082.  In particular, see ¶0005), wherein the plurality of conditions comprises conditions selected from the following groups: 
sensor based conditions, which are conditions based on sensor data received in the control unit in a first digital signal from one or more sensors of the vehicle and being related to the current position of the vehicle (see Figs. 1, 3 - 4, ¶0004 - ¶0009, ¶0034, ¶0038 - ¶0039, ¶0051, ¶0063, and ¶0071 - ¶0082.  In particular, see Fig. 3.  See ¶0009,  ¶0051, and ¶0073), 
map based conditions, which are conditions based on digital map data received in the control unit in a third digital signal from memory and being related to the current position of the vehicle (see Figs. 1, 3 - 4, ¶0004 - ¶0009, and ¶0071 - ¶0082.  In particular, see Fig. 3.  See ¶0009); and 
providing, in the control unit, a fourth digital signal enabling activation of the lane change assist function in the vehicle at the current position of the vehicle if conditions from at least two different groups of conditions are evaluated as met.  (See Figs. 1, 3 - 4, ¶0004 - ¶0009, ¶0034, ¶0038 - ¶0039, and ¶0071 - ¶0082.  In particular, see ¶0005 and ¶0075, Jun discloses where when sensor based conditions and map based conditions are favorable for execution of a lane change, then the conditional lane change vehicle control system executes vehicle instructions performing the lane change).
However, Jun does not teach, or suggest a method in a control unit for automatically controlling a lane change assist function in a vehicle, where the method comprises historical based conditions, which are conditions based on historical data received in the control unit in a second digital signal from memory and being related to the current position of the vehicle.    
Conversely, Tsuji discloses a lane change control system where based upon historical based conditions, which are conditions based on historical data received in the control unit in a second digital signal from memory and being related to the current position of the vehicle (See Figs. 1 – 3, ¶0030 - ¶0031, and ¶0079.  In particular, see Fig. 3 ~ process method steps S305 - S310.  See ¶0031 and ¶0079, Tsuji teaches wherein each ECU may include a plurality of processors, memories, and interfaces and thus ECU 20 which teaches a memory 20b, also discloses that memory 20b may comprise a second digital signal memory.  See ¶0010 of Tsuji.  Tsuji further discloses ECU 20 (facilitates the lane change assist function based upon the degree of difficulty in executing the lane change operation in the current travel environment (conditions)(where conditions may be based upon past travel history and / or past lane change history) as inputted as digital signal data from application-specific integrated circuit (ASIC), and then select one change mode among the plurality of change modes based on this degree of difficulty).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Jun’s conditional lane change vehicle control system with the lane change historian, as taught by Tsuji, to calibrate the lane change difficulty degree, thereby enabling benefits, including but not limited to: improving safety when performing lane changes.
As to Claim 11,
Modified Jun substantially discloses the control unit of claim 10, wherein the at least one processor is further configured to execute further instructions stored in the memory causing the control unit to perform the method (see Figs. 1, 3 - 4, ¶0091 of Jun) further comprising: 
providing, in the control unit, a fifth digital signal enabling activation of the lane change assist function in the vehicle at the current position of the vehicle if at least two conditions from the group of sensor based conditions are evaluated as met (see Figs. 1, 3 - 4, ¶0004 - ¶0009, ¶0034, ¶0038 - ¶0039, ¶0063, and ¶0071 - ¶0082), 
wherein the at least two conditions are based on mutually different algorithms (See ¶0051, Jun teaches a conditional lane change vehicle control system disclosing the processing of two (2) sensor based conditions, such as 1) sensing the absence of a pedestrian and 2) detecting the number of driving lanes; such that the skilled artisan will readily recognize that each of these two (2) sensed conditions would require two (2) distinct algorithms).
As to Claim 14,
Jun teaches a conditional lane change vehicle control system disclosing a vehicle comprising a control unit (100) for automatically controlling a lane change assist function in a vehicle at a current position of the vehicle (see Figs. 1, 3 - 4, ¶0004 - ¶0009, ¶0034, ¶0038 - ¶0039, and ¶0071 - ¶0082.  In particular, see Figs. 1 - 2.  

    PNG
    media_image4.png
    715
    676
    media_image4.png
    Greyscale

See ¶0005), the control unit (100) comprising: 
at least one processor (see Figs. 1, 3 - 4, ¶0091); 
at least one memory (see Figs. 1, 3 - 4, ¶0043, and ¶0090 - ¶0091); 
wherein the at least one processor is configured to execute instructions stored in the memory causing the control unit (100) to perform a method (see Figs. 1, 3 - 4, ¶0043, and ¶0090 - ¶0091) comprising: 
evaluating, in the control unit, a plurality of conditions indicating that a lane change assist function may be activated at a current position of the vehicle (see Figs. 1, 3 - 4, ¶0004 - ¶0009, ¶0034, ¶0038 - ¶0039,  ¶0061 - ¶0062, and ¶0071 - ¶0082.  In particular, see ¶0005), wherein the plurality of conditions comprises conditions selected from the following groups: 
sensor based conditions, which are conditions based on sensor data received in the control unit in a first digital signal from one or more sensors of the vehicle and being related to the current position of the vehicle (see Figs. 1, 3 - 4, ¶0004 - ¶0009, ¶0034, ¶0038 - ¶0039, ¶0051, ¶0063, and ¶0071 - ¶0082.  In particular, see Fig. 3.  See ¶0009,  ¶0051, and ¶0073), 
map based conditions, which are conditions based on digital map data received in the control unit in a third digital signal from memory and being related to the current position of the vehicle (see Figs. 1, 3 - 4, ¶0004 - ¶0009, and ¶0071 - ¶0082.  In particular, see Fig. 3.  See ¶0009); and 
providing, in the control unit, a fourth digital signal enabling activation of the lane change assist function in the vehicle at the current position of the vehicle if conditions from at least two different groups of conditions are evaluated as met.  (See Figs. 1, 3 - 4, ¶0004 - ¶0009, ¶0034, ¶0038 - ¶0039, and ¶0071 - ¶0082.  In particular, see ¶0005 and ¶0075, Jun discloses where when sensor based conditions and map based conditions are favorable for execution of a lane change, then the conditional lane change vehicle control system executes vehicle instructions performing the lane change).
However, Jun does not teach, or suggest a method in a control unit for automatically controlling a lane change assist function in a vehicle, where the method comprises historical based conditions, which are conditions based on historical data received in the control unit in a second digital signal from memory and being related to the current position of the vehicle.    
On the contrary, Tsuji discloses a lane change control system where based upon historical based conditions, which are conditions based on historical data received in the control unit in a second digital signal from memory and being related to the current position of the vehicle (See Figs. 1 – 3, ¶0030 - ¶0031, and ¶0079.  In particular, see Fig. 3 ~ process method steps S305 - S310.  See ¶0031 and ¶0079, Tsuji teaches wherein each ECU may include a plurality of processors, memories, and interfaces and thus ECU 20 which teaches a memory 20b, also discloses that memory 20b may comprise a second digital signal memory.  See ¶0010 of Tsuji.  Tsuji further discloses ECU 20 (facilitates the lane change assist function based upon the degree of difficulty in executing the lane change operation in the current travel environment (conditions)(where conditions may be based upon past travel history and / or past lane change history) as inputted as digital signal data from application-specific integrated circuit (ASIC), and then select one change mode among the plurality of change modes based on this degree of difficulty).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Jun’s conditional lane change vehicle control system with the lane change historian, as taught by Tsuji, to calibrate the lane change difficulty degree, thereby enabling benefits, including but not limited to: improving safety when performing lane changes.

Claims 3, 6 - 8, and 12 - 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Korean Patent No. KR 2019/0119502 A to KIM JUN SOO et al.  (herein after "Jun") in view of U.S. Patent Application Publication No. US 2020/0247415 A1 to TSUJI et al. (herein after "Tsuji") as to claims 1 and 10 respectively above, and further in view of German Patent No. DE10 2018/203744 A1 to AUGUST ALEXANDER (herein after "August").
As to Claim 3,
Modified Jun substantially discloses the method of claim 2.
However, Jun does not teach, or suggest a method in a control unit for automatically controlling a lane change assist function in a vehicle providing, in the control unit, a sixth digital signal disabling activation of the lane change assist function in the vehicle at the current position of the vehicle for all other cases.
August’s work presents a computer based method for learning a vehicle function in which an occurring effect is classified as unjustified and/or avoidable depending on predetermined criteria, in particular also depending on information about what happened after the occurrence of the undesired effect.
August further discloses providing, in the control unit, a sixth digital signal disabling activation of the lane change assist function in the vehicle at the current position of the vehicle for all other cases (See ¶0021, ¶100, ¶0114,  August teaches a computer based method for learning a vehicle function and discloses disabling activation of the lane change assist function in the vehicle at the current position of the vehicle).
August is analogous art to the claimed invention as it relates to vehicle driving condition change determination in that it provides detecting information indicating that an undesired effect of a vehicle function was unjustified wherein the information characterizing the undesirable effect on an identifier in connection with the roadway point and applies a changed logic and/or operating parameter(s) of the vehicle function for a time interval and/or route interval in connection with the lane location.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Jun’s conditional lane change vehicle control system with conditional lane change deactivation, as taught by August, to calibrate the lane change when vehicle functions and vehicle boundary conditions may not be ideal and / or reliable, thereby enabling benefits, including but not limited to: improving safety when performing lane changes.
As to Claim 6,
Modified Jun substantially discloses the method of claim 1.
However, Jun does not teach, or suggest a method in a control unit for automatically controlling a lane change assist function further comprising: 
evaluating, in the control unit, one or more further conditions indicating that a lane change assist function may not be activated at the current position of the vehicle; and 
providing, in the control unit, a seventh digital signal disabling activation of the lane change assist function in the vehicle at the current position of the vehicle if at least one of the one or more further conditions of the further plurality of conditions is met.
On the other hand, August discloses evaluating, in the control unit, one or more further conditions indicating that a lane change assist function may not be activated at the current position of the vehicle (see ¶0021, ¶0051, ¶0098 - ¶100, ¶0110, and ¶0114,  August teaches a computer based method for learning a vehicle function and discloses one or more further conditions indicating that a lane change assist function may not be activated at the current position of the vehicle); and providing, in the control unit, a seventh digital signal disabling activation of the lane change assist function in the vehicle at the current position of the vehicle if at least one of the one or more further conditions of the further plurality of conditions is met  (See ¶0021, ¶0051, ¶0098 - ¶100, ¶0110, and ¶0114).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Jun’s conditional lane change vehicle control system with conditional lane change deactivation, as taught by August, to calibrate the lane change when vehicle functions and vehicle boundary conditions may not be ideal and / or reliable, thereby enabling benefits, including but not limited to: improving safety when performing lane changes.

As to Claim 7,
Modified Jun substantially discloses the method of claim 6, wherein the one or more further conditions are selected from the following conditions: 
the sensor data received in the control unit in the first digital signal from the one or more sensors indicate no detection of a non-traversable separator between the vehicle and oncoming traffic (see ¶0051 of Jun, Jun teaches sensing module 200 comprising processor 140 and discloses where processor 140 determines roadways in which the vehicle is traveling where these roadways are separated by medians), 
the sensor data received in the control unit in the first digital signal from the one or more sensors indicate detection of speed limit sign with speed limit under a second threshold (see ¶0013 and ¶0051 of Jun), 
the sensor data received in the control unit in the first digital signal from the one or more sensors indicate detection of tunnel (see ¶0013, ¶0051, ¶0059, and ¶0073 of Jun), and
the sensor data received in the control unit in the first digital signal from the one or more sensors indicate detection of highway end sign (See ¶0013 and ¶0051 of Jun).
However, Jun does not teach, or suggest a method in a control unit for automatically controlling a lane change assist function wherein the one or more further conditions are selected from the following conditions 
the sensor data received in the control unit in the first digital signal from the one or more sensors indicate detection of toll booth, 
the sensor data received in the control unit in the first digital signal from the one or more sensors indicate detection of construction site, and 
August, on the other hand, discloses the sensor data received in the control unit in the first digital signal from the one or more sensors indicate detection of toll booth (See ¶0026 - ¶0027, August contemplates detection of specific street and lane arrangements which a toll both comprises), the sensor data received in the control unit in the first digital signal from the one or more sensors indicate detection of construction site (See ¶0026 - ¶0027).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Jun’s conditional lane change vehicle control system with conditional lane change deactivation, as taught by August, to calibrate the lane change when vehicle functions and vehicle boundary conditions may not be ideal and / or reliable, thereby enabling benefits, including but not limited to: improving safety when performing lane changes.
As to Claim 12,
Modified Jun substantially discloses the control unit of claim 11, wherein the at least one processor is further configured to execute further instructions stored in the memory causing the control unit to perform the method (See Figs. 1, 3 - 4, ¶0091). 
However, Jun does not teach, or suggest a method in a control unit for automatically controlling a lane change assist function in a vehicle providing, in the control unit, a sixth digital signal disabling activation of the lane change assist function in the vehicle at the current position of the vehicle for all other cases.
August discloses providing, in the control unit, a sixth digital signal disabling activation of the lane change assist function in the vehicle at the current position of the vehicle for all other cases (See ¶0021, ¶0098 - ¶0100, and ¶0114).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Jun’s conditional lane change vehicle control system with conditional lane change deactivation, as taught by August, to calibrate the lane change when vehicle functions and vehicle boundary conditions may not be ideal and / or reliable, thereby enabling benefits, including but not limited to: improving safety when performing lane changes.
As to Claim 13,
Modified Jun substantially discloses the control unit of claim 10, wherein the at least one processor is further configured to execute further instructions stored in the memory causing the control unit to perform the method (See Figs. 1, 3 - 4, ¶0091 of Jun).
However, Jun does not teach, or suggest a method in a control unit for automatically controlling a lane change assist function further comprising: 
evaluating, in the control unit, one or more further conditions indicating that a lane change assist function may not be activated at the current position of the vehicle; and 
providing, in the control unit, a seventh digital signal disabling activation of the lane change assist function in the vehicle at the current position of the vehicle if at least one of the one or more further conditions of the further plurality of conditions is met.
On the contrary, August discloses evaluating, in the control unit, one or more further conditions indicating that a lane change assist function may not be activated at the current position of the vehicle (see ¶0021, ¶0051, ¶0098 - ¶100, ¶0110, and ¶0114); and providing, in the control unit, a seventh digital signal disabling activation of the lane change assist function in the vehicle at the current position of the vehicle if at least one of the one or more further conditions of the further plurality of conditions is met  (See ¶0021, ¶0051, ¶0098 - ¶100, ¶0110, and ¶0114).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Jun’s conditional lane change vehicle control system with conditional lane change deactivation, as taught by August, to calibrate the lane change when vehicle functions and vehicle boundary conditions may not be ideal and / or reliable, thereby enabling benefits, including but not limited to: improving safety when performing lane changes.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the prior art appears to be silent in disclosing method in a control unit for automatically controlling a lane change assist function further comprising

wherein the further condition that the sensor data indicates no detection of a non-traversable separator between the vehicle and oncoming traffic, is evaluated by:
oncoming traffic is met if the lateral coordinate of the oncoming vehicle is within the lateral coordinates of the non-traversable road edges on the right side and the left side of the vehicle.  Emphasis added.

Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661